DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 8-11, filed 10/7/2021, with respect to the rejection(s) of claim(s) 1-15 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schwarz (US 2019/0192873 A1) in view of Simonson (US 2016/0342824 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-8, 10-13, 15, 21-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Schwarz (US 2019/0192873 A1) in view of Simonson (US 2015/0342824 A1).
Regarding claim 1 and 21, Schwarz discloses a device for inducing lipolysis in a living animal organism (eg. Fig. 9, Para. 241 and 244), comprising: at least one mounting element having a front surface (eg. Fig. 3A-F, multiple embodiments using flat or concave surfaces) ; a plurality of light emitting elements disposed on the front surface that are configured to emit at least one selected wavelength of light (eg. Para. 28, Fig. 20A, lights 100); at least one electromagnetic coil disposed on the front surface and configured to produce an electromagnetic field in a direction that is substantially perpendicular to the front surface (Fig. 20A-B, coil 98m Para. 412); a vibration platform that is configured to impart vibration into a body of the living animal organism while the living animal organism is being exposed to light from the plurality of light emitting elements (eg. Para. 8-10, 34) and the electromagnetic field of the at least one electromagnetic coil; and a controller operatively coupled to the plurality of light emitting elements, the at least one electromagnetic coil (eg. Para. 127 and 162), and body vibratory, wherein the controller is configured to control the plurality of light emitting elements (eg. Para. 10), the at least one electromagnetic coil, and vibration platform according to a selected treatment regimen (eg. Para. 177, selective treatment based on patient’s feeling or needs), and wherein at least a portion of the selected treatment regimen includes controlling the plurality of light emitting elements, the at least one electromagnetic coil, and body vibratory to act on the living animal organism simultaneously (eg. Para. 8, combine magnetic field, light, and mechanical). One embodiment shows the mechanical and magnetic field combination (eg. Fig. 10A-B, Para. 575-578) and another embodiment (eg. Para. 386-389). Schwarz does not teach a wall with the vibration platform positioned at a bottom of the wall and configured for a person to stand on such that the light emitting elements and electromagnetic coil face towards the person when the person is standing on the vibration platform.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the embodiments of the combined mechanical and magnetic treatment with light (eg. Para 394, magnetic combined with light) to further improve treatment by enhancing skin tightening, body contouring, and helping skin disorders (eg. Para. 459-466). One of ordinary skill in the art would be able to have these treatments running simultaneously on the same area to reduce the duration of the overall treatment period and magnifies healing effects (eg. Para. 22, using magnetic treatments for cellulite, skin tightening, and rejuvenation and Para. 234, 396, and 572 simultaneous combined treatments).
Simonson teaches a vibrational platform with a surrounding radiation device (Fig. 1-2, radiation device 4 with vibration platform 6, Para. 7, 20) that emits light and electromagnetic energy (eg. Para. 20).
It would have been obvious to have combined the invention of Schwarz with a chamber configuration as taught by Simonson to scale up and expand therapy to the whole body.
Regarding claim 3, the combined invention of Schwarz and Simonson discloses the plurality of light emitting elements are a plurality of light emitting diode (LEDs) (eg. Para. 469, light emitting diodes, Fig. 20a).
Regarding claim 4, the combined invention of Schwarz and Simonson discloses the plurality of LEDs are arranged in a plurality of LED groups, and wherein the plurality of LED groups are arranged in a matrix of rows and columns (eg. Para. 392, array/matrix pattern).
Regarding claim 5, the combined invention of Schwarz and Simonson discloses at least one electromagnetic coil is configured around a border of the front surface of the at least one mounting element (eg. Para. 744-746, magnetic field generating devices in one plane in an array/matrix along the applicator). The examiner believes positioning them along a line/array at the border would obvious to one of ordinary skill to match the treatment region (eg. Para. 746).
Regarding claim 6, the combined invention of Schwarz and Simonson discloses the at least one electromagnetic coil comprises a plurality of coils disposed on at least one mounting element (eg. Para. 744-746). 
Regarding claim 7, the combined invention of Schwarz and Simonson discloses at least some of the plurality of light emitting elements are configured to emit light having a wavelength of one of 405 nm, 440 nm, 532 nm, 590 nm, 635 nm, 650 nm, 850 nm, or 980 nm (eg. Para. 478-482, and claim 20).  
Regarding claim 8 and 24, the combined invention of Schwarz and Simonson discloses a first portion of the plurality of light emitting elements is configured to emit light at a first wavelength, a second portion of the plurality of light emitting elements is configured to emit light at a second wavelength, and a third portion of the plurality of light emitting elements is configured to emit light at a third wavelength, wherein the first wavelength, second wavelength, and third wavelength are all different wavelengths (eg. 455, different wavelengths, and 565, different beams having differing wavelengths).
Regarding claim 10, the combined invention of Schwarz and Simonson discloses the plurality of light emitting elements are controlled to output light according to a modulation waveform (eg. Para. 248).
Regarding claim 11, the combined invention of Schwarz and Simonson discloses the electromagnetic field of the at least one electromagnetic coil is pulsed (eg. Para. 248-249).
Regarding claim 12, the combined invention of Schwarz and Simonson discloses electromagnetic field is produced having a frequency in a range of 0 - 45,000,000 Hertz (eg. Para. 253, 260-264).
Regarding claim 13, the combined invention of Schwarz and Simonson discloses the light emitted by the plurality of light emitting elements and the electromagnetic field produced by the at least one electromagnetic coil is adjusted during a treatment regimen based on feedback received by the device (eg. Para. 588-589, and 688-690, feedback sensors).
Regarding claim 15, the combined invention of Schwarz and Simonson discloses comprises a network radio transceiver (eg. Para 168, remote control system), wherein the network radio transceiver is configured to receive signals from a bio- impedance sensor, and wherein the feedback comprises changes in bio-impedance over time (eg. Para. 725, control unit monitoring tissue impedance).
Regarding claim 22, the combined invention of Schwarz and Simonson discloses the electromagnetic coil is surrounding the plurality of light elements on the panel. The Examiner believes this would have been an obvious matter of design choice to a person of ordinary skill in the art to place the coil around the plurality of light elements because the Applicant has not disclosed that position the coil to surround the plurality of light elements provides an advantage, is used for a particular purpose, or solves a stated problem. Therefore it would have been prima facie obvious to modify the invention of Schwarz and Simonson to rearrange the parts because such a modification would have been considered a mere design choice which fails to patently distinguish over the prior art (see MPEP 2144.04 VI C).
Regarding claim 25, the combined invention of Schwarz and Simonson discloses the at least two panels comprises four panel arranged to surround the vibration platform, and wherein one of the four panels comprises a door (eg. Simonson, Fig. 1, radiation device 4).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (US 2019/0192873 A1) in view of Simonson (US 2016/0342824 A1), further in view of Zharov (US 6443978 B1).
Regarding claim 2, the combined invention of Schwarz and Simonson discloses at least one mounting element is a plurality of mounting elements at different portions of the patient (eg. Fig. 15-16), but does not disclose the elements configured to substantially surround the living animal organism on different sides of the living animal organism. 
Zharov teaches mounting elements with radiation emitters to surrounding the body (eg. Fig. 1-2, emitters 1).
It would have been obvious to have modified the invention of Schwarz and Simonson with the teaching of Zharov surrounding the body with lights would allow for a greater area of treatment.

 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (US 2019/0192873 A1), in view of Simonson (US 2016/0342824 A1), further in view of Linhart (US 2018/0103991 A1).
Regarding claim 9, the combined invention of Schwarz and Simonson discloses the invention of claim 1, but does not disclose a negative ion generator that is controlled to be operable during a treatment regimen.
Linhart discloses a therapy device combined with plasma for treatment of tissue (eg. Para. 6 and 59-64).
It would have been obvious to have combined the invention of Schwarz and Simonson with the negative ion generator as taught by Linhart to improve wound healing by using ozone for its bactericide effects, etc. (eg. Para. 64)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (US 2019/0192873 A1), in view of Simonson (US 2016/0342824 A1), further in view of Knowlton (US 2004/0210214 A1).
Regarding claim 14, the combined invention of Schwarz and Simonson discloses comprises a camera having a field of view, wherein the camera produces images of living animal organism in the field of view, and wherein the feedback comprises differences in successive images of the living animal organism during the treatment regimen.
Knowlton teaches a feedback control system for treatments of tissue that captures images of a tissue site before and after treatments and display template overlays, visual cues, or pointers superimposed to show differences (eg. Para. 188-190)
It would have been obvious to have combined the invention of Schwarz and Simonson with the image feedback system taught by Knowlton to provide better assistance to a user with the procedure (eg. Knowlton, Para. 188).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (US 2019/0192873 A1), in view of Simonson (US 2016/0342824 A1), further in view of Fiset (US 2004/0232359 A1).

Regarding claim 23, the combined invention of Schwarz and Simonson discloses the invention of claim 21, but does not disclose at least one vent and a chilling unit configured to blow chilled air into the interior of the light sauna. 
Fiset teaches a skin radiation chamber that has a built in cooling and air flow system (eg. Para. 16, 35, 45, 56, and 74).
It would have been obvious to have combined the invention of Schwarz and Simonson with the cooling system as taught by Fiset to control the temperature and improve performance and lifespan of LEDs (eg. Fiset, Para. 16-17).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792